[MHM, July 30, 2007] [Translation] Filing Document: EXTRAORDINARY REPORT Filed with: The Director of Kanto Local Finance Bureau Filing Date: July 30, 2007 Name of the Fund: PUTNAM GLOBAL INCOME TRUST Name of the Registrant Issuer: PUTNAM GLOBAL INCOME TRUST Name of Representative: Charles E. Porter Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Reporting Agent: Harume Nakano Attorney-at-Law Ken Miura Attorney-at-Law Address or Place of Business Mori Hamada & Matsumoto Marunouchi Kitaguchi Building 6-5, Marunouchi 1-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Harume Nakano Ken Miura Attorneys-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Kitaguchi Building 6-5, Marunouchi 1-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 Places where a copy of this Extraordinary Report is available for Public Inspection: Not applicable. I. REASON FOR FILING THIS EXTRAORDINARY REPORT : As there were changes in the major related parties of Putnam Global Income Trust (the "Fund") as follows, the Fund hereby submits this Extraordinary Report pursuant to Article 24-5, Paragraph 4 of the Securities and Exchange Law and Article 29, Paragraph 2, Sub-paragraphs 2 of the Cabinet Ordinance Concerning Disclosure of Contents, etc. of Specified Securities. II. Contents of Changes On April 27, 2007, Putnam Fiduciary Trust Company retired from the Custodian of the Fund. 1. Name, Amount of Capital, and Outline of Business Relationship with the Fund of the Related Company: (1) Name of the Related Company: Putnam Fiduciary Trust Company (Investor Servicing Agent) (2) Amount of Capital: U.S.$111,505,873.00* (approximately 13.57 billion Yen) as of May 31, 2007. * unaudited (Note) U.S.$ amount is translated into Japanese Yen at the rate of U.S.$l.00 JPY 121.69, the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi UFJ, Ltd. for buying and selling spot dollars by telegraphic transfer against yen on May 31, 2007. (3) Outline of Business Relationship with the Fund: Putnam Fiduciary Trust Company acts as Investor Servicing Agent of the Fund. 2. Date of Change: April 27, 2007 [Attachments] 1) Incumbency Certificate; and 2) Power of Attorney. [MHM, July 30, 2007] [Translation] SEMI-ANNUAL REPORT (During the Thirteenth Term) From: November 1, 2006 To: April 30, 2007 AMENDMENT TO SECURITIES REGISTRATION STATEMENT PUTNAM GLOBAL INCOME TRUST Semi-annual Report (During the Thirteenth Term) From: November 1, 2006 To: April 30, 2007 PUTNAM GLOBAL INCOME TRUST Name of the document filed: Semi-annual Report To: Director of Kanto Local Finance Bureau Filing Date: July 30, 2007 Accounting Period: During the 13th Period (From November 1, 2006 to April 30, 2007) Name of the Registrant Fund: PUTNAM GLOBAL INCOME TRUST Name of the Registrant Issuer: PUTNAM GLOBAL INCOME TRUST Name and Official Title of Charles E. Porter Representative of Trust: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Registration Agent: Harume Nakano Attorney-at-Law Ken Miura Attorney-at-Law Address or Place of Business Marunouchi Kitaguchi Building of Registrant Agent: 6-5, Marunouchi 1-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Harume Nakano Ken Miura Attorneys-at-Law - 2 - - ii - Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Kitaguchi Building 6-5, Marunouchi 1-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 Places where a copy of this Semi-annual Report is available for Public Inspection: Not applicable. - 1 - I. STATUS OF INVESTMENT FUND (1) Diversification of Investment Portfolio (As of the end of May 2007) Investment Type of Asset Name of Country Total U.S. Dollars Ratio (%) Collateralized Mortgage Obligations United States 41,750,218 34.03 Canada 1,274,604 1.04 Ireland 925,433 0.76 United Kingdom 580,241 0.47 Sub-Total 44,530,496 36.30 Foreign Government Bonds Austria 6,303,106 5.14 Netherlands 6,208,284 5.06 Japan 4,735,787 3.86 Spain 4,137,282 3.37 Ireland 2,352,807 1.92 Canada 2,345,290 1.91 Denmark 1,799,827 1.47 Italy 1,550,509 1.26 United Kingdom 1,134,327 0.93 Sweden 592,784 0.48 France 83 0.00 Sub-Total 31,160,086 25.40 U.S. Government Agency Mortgage Obligations United States 19,115,505 15.58 Asset-Backed Securities United States 10,337,953 8.43 United Kingdom 3,159,749 2.58 Cayman Islands 1,070,433 0.87 Ireland 104,522 0.08 Sub-Total 14,672,657 11.96 - 2 - Corporate Bonds Germany 4,133,770 3.37 Austria 1,957,155 1.60 United States 1,856,151 1.51 France 691,928 0.56 Luxembourg 586,326 0.48 Finland 333,446 0.27 Cayman Islands 277,777 0.23 United Kingdom 198,825 0.16 Netherlands 159,549 0.13 Canada 68,134 0.06 Sub-Total 10,263,061 8.37 Purchased Options United States 3,243,534 2.64 U.S. Treasury Obligations United States 749,663 0.61 Short-Term Investments United States 2,851,486 2.33 Cash, Deposits and Other Assets (After deduction of liabilities) -3,914,074 -3.19 Total (Net Asset Value) 122,672,414 100.00 (14,928,006,060 yen) Note 1: Investment ratio is calculated by dividing each asset at its market value by the total Net Asset Value of the Fund. The same applies hereinafter. Note 2: The exchange rate of U.S. Dollars ("dollar" or "$") into Japanese Yen is JPY 121.69 for one U.S. Dollar, which is the actual middle point between the selling and buying currency rate by telegraphic transfer of The Bank of Tokyo-Mitsubishi UFJ, Ltd. on May 31, 2007. The same applies hereinafter. Note 3: In this report, money amounts and percentages terminating by 5 or more have been rounded up to 10 and otherwise rounded down. Therefore, there are cases in which the amount for "total" column is not equal to the aggregate amount. Also, conversion into other currencies is done simply by multiplying the corresponding amount by the conversion rate specified and rounded up to 10 if terminating by 5 or more and otherwise rounded down when necessary. As a result, in this report, there are cases in which figures for the same information differ from each other. - 3 - (2) Results of Past Operations (a) Record of Changes in Net Assets (Class M Shares) Record of changes in net assets at the end of each month within one year prior to the end of May 2007 is as follows: Total Net Asset Value Net Asset Value per Share Dollar Yen (thousands) (millions) Dollar Yen 2006 End of June 21,881 2,663 11.92 1,451 July 21,657 2,635 11.96 1,455 August 22,704 2,763 12.05 1,466 September 22,332 2,718 11.97 1,457 October 21,974 2,674 12.04 1,465 November 22,159 2,697 12.27 1,493 December 21,490 2,615 12.11 1,474 2007 End of January 20,345 2,476 11.94 1,453 February 20,499 2,495 12.12 1,475 March 20,391 2,481 12.12 1,475 April 20,311 2,472 12.23 1,488 May 19,852 2,416 12.05 1,466 (b) Record of Distributions Paid (Class M Shares) Amount of Dividend Period paid per Share Return of Capital Dollar Yen Dollar Yen 12th Fiscal Year (11/1/05 - 10/31/06) $0.620 75.45 $0.000 0.0 Records of distribution paid and Net Asset Value per share from June 2006 to May 2007 are as follows: Dividend Net Asset Value Ex-dividend Date (dollar) Per Share (dollar) June 22, 2006 0.051 11.83 July 20, 2006 0.052 11.85 August 22, 2006 0.052 12.00 September 21, 2006 0.052 11.98 October 20, 2006 0.052 11.89 November 21, 2006 0.036 12.04 December 19, 2006 0.037 12.13 January 22, 2007 0.036 11.95 February 20, 2007 0.037 12.01 March 22, 2007 0.036 12.15 April 20, 2007 0.037 12.20 May 21, 2007 0.037 12.09 (c) Record of Return Rate (Class M Shares) - 4 - Period Return Rate (*) June 1, 2006-May 31, 2007 3.86% (*) Return Rate (%) {[[Ending NAV*A]]/Beginning NAV]-1}*100 "A" shall be obtained by multiplying together all the amounts of such dividend as distributed during the period divided by the net asset value per share on the ex-dividend day of the relevant distribution plus 1. Provided that Beginning NAV means net asset value per share on May 31, 2006 and Ending NAV means net asset value per share on May 31, 2007. - 5 - II. THE FINANCIAL CONDITIONS OF THE FUND [Translation of Unaudited Semi-annual Accounts will be attached.] III. RECORD OF SALES AND REPURCHASES (Class M shares) Records of sales and repurchases during one year period up to and including the end of May 2007 and number of outstanding shares of the Fund as of the end of May 2007 are as follows: Number of Number of Shares Number of Shares Sold Repurchased Outstanding Shares Worldwide 171,763 392,105 1,647,052 (In Japan) (100) (304,300) (1,364,200) Note: The number of Shares sold, repurchased and outstanding in the parentheses represents those sold, repurchased and outstanding in Japan. - 6 - IV. OUTLINE OF THE MANAGEMENT COMPANY 1. Fund (1) Amount of Capital Stock (as of the end of May 2007) Not applicable. (2) Description of Business and Outline of Operation The Fund may carry out any administrative and managerial act, including the purchase, sale, subscription and exchange of any securities, and the exercise of all rights directly or indirectly pertaining to the Funds assets. The Fund has retained Putnam Investment Management LLC., the investment adviser, to render investment advisory services and State Street Bank and Trust Company, to hold the assets of the Fund in custody and Putnam Fiduciary Trust Company to act as the Investor Servicing Agent. Putnam Investment Management LLC has retained its affiliate, Putnam Investments Limited to manage a separate portion of the assets of the Fund. Subject to the supervision of Putnam Investment Management LLC, Putnam Investments Limited is responsible for making investment decisions for the portion of the assets of the Fund that it manages. Putnam Investments Limited provides a full range of international investment advisory services to institutional and retail clients. (3) Miscellaneous There has been, or is, no litigation which had or is expected to have a material effect on the Fund during the six months before the filing of this report. 2. Putnam Investment Management, LLC. (Investment Management Company) (1) Amount of Capital Stock 1. Amount of members equity (as of the end of May, 2007): $34,005,777* 2. Record of Amount of Members equity (for the latest 5 years): Year Members Equity End of 2 $138,739,094 End of 2003 $144,486,036 End of 2004+ -$9,155,466 End of $73,231,356 End of $52,510,165 *Unaudited +During 2004, Putnam Investment Management accrued $223,524,388 of regulatory settlements. This, along with net intercompany transactions with the Parent and its affiliates resulted in the decrease. Net income for the year ended December 31, 2004 - 7 - was $89,819,256. This was offset by $243,460,758 of net intercompany transactions, which are factored as a reduction of Members Equity. (2) Description of Business and Outline of Operation Investment Management Company is engaged in the business of providing investment management and investment advisory services to mutual funds. As of the end of May 2007, Investment Management Company managed, advised, and/or administered the following 105 funds and fund portfolios (having an aggregate net asset value of over $ 126.6 billion): (as of the end of May 2007) Country where Funds are Principal Number of Net Asset Value (million established or managed Characteristics Funds dollars) Closed End Bond 10 $4,173.83 U.S.A. Open End Balanced 13 $35,280.68 Open End Bond 31 $30,805.22 Open End Equity 51 $56,432.65 Totals $ 126,692.38 (3) Miscellaneous Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the Securities and Exchange Commission (the SEC) and the Massachusetts Securities Division (MSD) in connection with excessive short-term trading by certain former Putnam employees and, in the case of the charges brought by the MSD, excessive short-term trading by participants in some Putnam-administered 401(k) plans. Putnam Management agreed to pay $193.5 million in penalties and restitution, of which $153.5 million will be distributed to certain open-end Putnam funds and their shareholders after the SEC and MSD approve a distribution plan being developed by an independent consultant. The allegations of the SEC and MSD and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits filed against Putnam Management and, in a limited number of cases, against some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Putnam Management and Putnam Retail Management are named as defendants in a civil suit in which the plaintiffs allege that the management and distribution fees paid by certain Putnam funds were excessive and seek recovery under the Investment Company Act of 1940. Putnam Management and Putnam Retail Management have contested the plaintiffs claims and the matter is currently pending in the U.S. District Court for the District of Massachusetts. Based on currently available information, Putnam Management believes that this action is without merit and that it is unlikely to have a material effect on Putnam Managements and Putnam Retail Managements ability to provide services to their clients, including the Fund. - 8 - V. OUTLINE OF THE FINANCIAL STATUS OF THE MANAGEMENT COMPANY [Translation of Audited Annual Accounts will be attached.] AMENDMENT TO SECURITIES REGISTRATION STATEMENT PUTNAM GLOBAL INCOME TRUST Name of the document filed: Amendment to the Securities Registration Statement To: Director of Kanto Local Finance Bureau Filing Date: July 30, 2007 Name of the Registrant Issuer: PUTNAM GLOBAL INCOME TRUST Name and Official Title of Charles E. Porter Representative of Trust: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Registration Agent: Harume Nakano Attorney-at-Law Ken Miura Attorney-at-Law Address or Place of Business Marunouchi Kitaguchi Building of Registrant Agent 6-5, Marunouchi 1-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Harume Nakano Ken Miura Attorneys-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Kitaguchi Building 6-5, Marunouchi 1-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 - ii - Name of the Fund Making Public PUTNAM GLOBAL INCOME TRUST Offering or Sale of Foreign Investment Fund Securities: Aggregate Amount of Up to 1,194 million U.S. dollars (approximately Foreign Investment Fund Securities ¥ 145.30 billion) to be Publicly Offered or Sold: Places where a copy of this Amendment to the Securities Registration Statement is available for Public Inspection: Not applicable. Note : The exchange rate of U.S. Dollars ("dollar" or "$") into Japanese Yen is ¥ 121.69 for one U.S. Dollar, which is the actual middle point between the selling and buying currency rate by telegraphic transfer of The Bank of Tokyo-Mitsubishi UFJ, Ltd. on May 31, 2007. - 1 - I. Reason For Filing This Amendment To the Securities Registration Statement: This statement purports to amend and update the relevant information of the Securities Registration Statement ("SRS") filed on March 30, 2007 due to the fact that the Semi-annual Report was filed on July 31, 2007. The exchange rates used in this statement to translate the amended amounts of foreign currencies are different from those used before these amendments, as the latest exchange rates are used in this statement. II. Contents of the Amendments: II-1. Amendment due to filing the Semi-annual Report The following items in the SRS are amended to have the same contents as those provided in the following items of the Semi-annual Report: The SRS The Semi-annual Report The way of amendment PART II. INFORMATION ON THE FUND I. DESCRIPTION OF THE FUND 1.
